Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose an airport stand arrangement comprising a remote sensing system to detect aircraft in a sensing area including a stand area, and a controller for determining sensor data associated with exterior surface of an aircraft, identifying a nose portion of aircraft from detected characteristic features of aircraft, determining characteristic feature position  of nose portion, receiving aircraft dimension data , calculating exterior surface position of aircraft based on characteristic feature positions and aircraft dimension data, wherein the estimated exterior surface position of aircraft is a tail portion of aircraft, comparing estimated exterior surface positions with coordinates of stand area to determine if exterior surface positions are outside of stand area, and if outside the stand area, outputting an aircraft parking alert signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berkmo’023, Berkmo’025, Fetzmann and Poojary disclose aircraft docking systems.
3.	Claims 17-28 are allowed.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689